Citation Nr: 9930553	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  98-14 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for depression or 
dysthymic disorder.

2.  Whether new and material has been submitted sufficient to 
reopen the veteran's claim of entitlement to service 
connection for a personality disorder. 


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from October 1970 to December 
1971.

This matter arises before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that determined 
that the veteran was not entitled to service connection for 
depression or dysthymia and that he had not submitted new and 
material evidence so as to permit a reopening of his service 
connection claim related to a personality disorder.


FINDINGS OF FACT

1.  Medical evidence of a nexus between post-service 
depression or dysthymia and the veteran's period of service 
has not been submitted.

2.  Entitlement to service connection for schizophrenia and 
mental breakdown was denied in a rating decision dated in 
August 1972; no appeal was perfected therefrom.

3.  Evidence the veteran has submitted since the RO's 1972 
rating decision consists of a private medical doctor's 
statement, and lay and personal statements; such evidence 
does not bear on the issue of whether the veteran's 
personality disorder is related to service.



CONCLUSIONS OF LAW

1.  Entitlement to service connection for depression or 
dysthymic disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).  

2.  Evidence received since the RO's 1972 rating decision 
that denied service connection for schizophrenia and mental 
breakdown is not new and material.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reveals that the RO originally denied 
service connection for schizophrenia and a mental breakdown 
in a rating action dated in August 1972.  Before the RO at 
that time were the veteran's service medical records that 
included an August 1970 enlistment examination report 
disclosing a history of nervousness, sleep troubles, and 
worrying.  Further, in a medical entry dated in August 1971, 
the veteran reported that he had been feeling down and that 
he considered jumping overboard.  The report also reveals 
that the veteran had adopted some sort of religion, had 
little communication from his girlfriend, and claimed to have 
no real direction in life.  In another entry, the examiner 
recited the veteran's history of seeing visions and talking 
with spirits in unknown languages since age 14.  Also 
included in the report is that the veteran had come in 
contact with a minister who reportedly attempted exorcism, 
which scared the veteran and provoked thoughts of ending his 
life.  The impression rendered was depression and illusions.  

In a November 1971 report of Medical Board, the veteran had 
been hospitalized for acute depression and suicidal ideation.  
The diagnosis rendered at the time of discharge was immature 
personality, manifested by such traits as a lack of mature 
development of interpersonal relations, elaborate 
preoccupation with fantasy, mood swings, and maladjustment in 
childhood.  The opinion of the Medical Board was that the 
veteran was too impaired for continued military service due 
to an inherent preexisting personality defect.  A 
recommendation was made for discharge.
Post-service records include VA progress notes for treatment 
extending from October to December 1977 that do not relate to 
the veteran's current claims.  

In April 1997, the veteran submitted a new claim that 
included entitlement to service connection for depression, 
aggravated by military service.  A private medical doctor's 
statement dated in May 1997 discloses that the veteran was 
being treated for depression and possible dysthymia and 
underlying personality disorder.  

During the veteran's videoconference hearing held in August 
1999, he testified that as a teenager, he took pictures of 
UFOs and had a sort of "fantasy life" with his friends.  
Transcript (T.) at 3.  When he was a junior in high school, 
the veteran saw a child psychologist.  (T.) at 3.  He stated 
that his parents sent him to the psychologist because he had 
problems getting out of bed in the morning and was reclusive.  
(T.) at 4.  Also, at that time, the veteran testified that he 
had been diagnosed with a thyroid deficiency.  (T.) at 4.  He 
was not diagnosed with anything else at that time.  (T.) at 
4.  At age 18, the veteran stated that he entered service.  
(T.) at 4.  At entrance, the veteran stated that he checked 
off several things in his history, such as sleep walking, 
motion sickness, depression, and nervousness and worry.  (T.) 
at 5.  Also, the veteran testified that he was not told 
anything about these matters prior to going to boot camp, 
just that he checked them off on the examination form.  (T.) 
at 6. 

The veteran testified that he did not complete training 
because he failed two tests.  (T.) at 6.  He was then sent 
out to the fleet to a destroyer as a boatswain's mate.  (T.) 
at 6.  His job included such tasks as chipping paint, 
swabbing decks, and standing watch and that while on board, 
he contemplated suicide.  (T.) at 7.  He was hospitalized for 
three months at that time and diagnosed with immature 
personality.  (T.) at 8, 9.  The veteran stated that his 
physician did not ever give him a particular diagnosis.  (T.) 
at 9.  The veteran was discharged shortly thereafter.  (T.) 
at 9.  

After service, the veteran stated that he filed a claim for 
schizophrenia, but that, in fact, he had never been diagnosed 
with schizophrenia.  (T.) at 10.  In April 1997, the veteran 
stated that he filed a claim of entitlement to service 
connection for depression or dysthymic disorder.  (T.) at 10.  
Further, the veteran testified that he saw a practitioner who 
reported that the veteran might have dysthymic disorder and 
prescribed Zoloft.  (T.) at 11.  The veteran also stated that 
the medication caused problems with his sleeping.  (T.) at 
12.  When questioned as to whether the veteran sought medical 
help after service, he stated that he attempted to do so with 
one doctor, but that he did not like or trust that doctor or 
seek any further treatment.  (T.) at 12, 13.  He stated that 
the major problem he experienced after service was the 
ability to keep a job and his sleep disturbances due to 
depression.  (T.) at 13.  The veteran testified that he was 
placed on medication for his depression about three years 
earlier.  (T.) at 14.  He also stated that he believed that 
the experiences he had with the corpsmen, the courses he was 
required to take, and the jobs he had to do in service 
aggravated his problems.  (T.) at 15, 16, 17.  

Analysis

The issues before the Board are whether the veteran is 
entitled to service connection for depression or dysthymia 
and whether the veteran has submitted new and material 
evidence sufficient to reopen his claim of entitlement to 
service connection for a personality disorder.  The Board 
will address these issues separately below.

Service connection

As a preliminary matter, upon presentation of a well grounded 
claim, a veteran is entitled to service connection for 
disability resulting from disease or injury coincident with 
active service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.306(a) (1998).  Further, service 
incurrence of a psychosis may be presumed under certain 
circumstances if it is manifested to a degree of 10 percent 
within one year of a veteran's discharge from service.  38 
U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, and hereinafter referred to as Court) requires that 
in order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence.)  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), aff'd sub nom. Epps v. Brown, 9 Vet. App. 341 (1996).

Additionally, the Court has further held that the second and 
third elements of a well grounded claim for service 
connection can also be satisfied under 38 C.F.R. § 3.303(b) 
(1998) by (a) evidence that a condition was "noted" during 
service or an applicable presumption period; (b) evidence 
showing post-service continuity of symptomatology; and (c) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and post-service 
symptomatology.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).

In light of the controlling law and regulations concerning 
entitlement to service connection, the Board finds that the 
veteran in this case has failed to establish a well grounded 
claim.  Overall, the veteran has not submitted competent 
evidence of post-service depression or dysthymia causally 
related to his period of service.  There is medical evidence, 
in the form of a 1997 private physician's statement, that the 
veteran appeared to be treated for depression.  However, 
there is no competent evidence that links or tends to suggest 
any relationship between such depression and the veteran's 
military service.  In fact, the statement, in and of itself, 
is devoid of any background regarding the veteran's 
depression, both in terms of the details of the treatment and 
the extent to which it had been occurring over a specific 
period of time.  

Moreover, the veteran was discharged from service in 1971, 
sixteen years prior to the physician's statement.  In the 
intervening period, there are no clinical records or data to 
substantiate treatment for depression or dysthymia, or in 
fact, any indication of pathology associated with such 
disability.  The Board notes that the RO attempted on various 
occasions to obtain pertinent clinical records in furtherance 
of the veteran's claim, but to no avail.  Thus, in this 
respect, the veteran has failed to satisfy his statutory 
burden of establishing a well grounded claim.  38 U.S.C.A. 
§ 5107.

The Board is cognizant of the veteran's own statements and 
the lay testimony provided by his mother.  The Board notes 
that for the sole purpose of determining whether a case is 
well grounded, the corroborating evidence is presumed to be 
true.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
Nonetheless, as in this case, where the issue involves 
medical etiology (such as the nexus between current 
disability and an inservice injury or disease), medical 
diagnosis, or medical causation, the veteran must offer 
competent medical evidence sufficient to support a plausible 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

In this vein, the Board notes that the veteran has not 
presented evidence that he or his mother is sufficiently 
trained, qualified, or skilled to render a medical opinion 
competent.  Thus, statements to the effect that the veteran 
was depressed at the time he entered service, that service 
further aggravated his mental problems, and that he has had 
to contend with such limitations since his discharge, without 
more, do not constitute medical opinions so as to establish a 
well grounded claim.  Id.  Therefore, in this regard as well, 
the veteran fails to establish a well grounded claim.

In essence, the veteran has not presented medical evidence of 
post-service depression or dysthymia coincident with his 
period of service.  The Board is aware of the diagnosis of 
depression noted in an  August 1971 medical record and the 
period of hospitalization due, in part, to acute depression.  
However, such diagnosis was preliminary, in that it was prior 
to the veteran's period of hospitalization, and at discharge 
from the hospital, the diagnosis was an inherent defect in 
personality, essentially, immature personality.  Thus, there 
is nothing in the record to support a diagnosis of depression 
at the time of separation from service.  

Furthermore, as stated above, there is absolutely no relevant 
clinical data post-service until the 1997 physician's 
statement, in which there is no recitation or indication of 
continued symptomatology or treatment since the veteran's 
period of service .  Therefore, based on the evidence as 
noted above, again, the Board finds that the veteran's 
service connection claim necessarily fails.

New and material evidence

The Board notes that in cases where a claim previously has 
been disallowed, that claim shall be reopened based upon 
presentation of new and material evidence that relates 
directly and substantially to the specific matter under 
consideration.  38 U.S.C.A. §§ 5108; 38 C.F.R. §§ 3.156; see 
also Thompson v. Derwinski, 1 Vet. App. 251, 253, (1991).  

Under Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the 
determinations of whether evidence is new and whether it is 
material are governed by the tests set forth in 38 C.F.R. 
§ 3.156(a), "new" evidence "means evidence not previously 
submitted to agency decision makers . . . which is neither 
cumulative nor redundant"; "material" evidence is new 
evidence "which bears directly and substantially upon the 
specific matter under consideration" and "which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim".  38 U.S.C.A. § 5108; Fossie 
v. West 12 Vet. App. 1 (1998); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156(a).

Unless the Board finds that the veteran has submitted new and 
material evidence, it does not have jurisdiction to reopen a 
previously adjudicated claim.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  When 
a veteran seeks to reopen a final claim, the Board must 
review all of the evidence of record before it can determine 
whether the claim should be reopened and readjudicated.  
Evans v. Brown, 9 Vet. App. 273 (1996); see also Glynn v. 
Brown, 6 Vet. App. 523 (1994).  

At the outset, the Board notes that in this veteran's case, 
no new and material evidence has been submitted so as to 
permit a reopening of his claim of entitlement to service 
connection for a personality disorder or mental disorder.  
Specifically, upon review of all the evidence of record 
currently before the Board for consideration, the Board finds 
that the veteran in this case has failed to provide new and 
material evidence directly related to his claim of 
entitlement to service connection for a personality disorder.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Thompson v. 
Derwinski, 1 Vet. App. 251, 253.  

As stated above, the veteran's service connection claim for a 
personality disorder was denied in a rating action dated in 
August 1972.  Primarily, the RO based such determination on 
the veteran's service medical records, which show that the 
veteran's psychiatric problems in service were attributed to 
a personality disorder, that is, immature personality, and 
that he was found to have no significant mental illness at 
that time.  

The Board notes that subsequent to the 1972 rating decision, 
the veteran in this case has not presented any new evidence 
that bears directly and substantially on the determinative 
issue.  In this regard, the evidence submitted by the veteran 
is insufficient to reopen his service connection claim 
related to a personality disorder.  38 C.F.R. § 3.156(a).  

However, the Board acknowledges that since the 1972 rating 
decision, the veteran has submitted new evidence in support 
of his claim.  The veteran provided a private medical 
physician's statement dated in 1997 that reveals treatment 
for depression, possible dysthymia and an underlying 
personality disorder.  Thus, in this sense, the record 
supports that the veteran indeed provided clinical data that 
were new to the record since the RO's last denial.

In addition to the above medical evidence submitted since the 
RO's decision in 1972, the veteran provided personal and 
family statements.  Specifically, the veteran provided a lay 
statement from his mother, attesting to the veteran's 
childhood difficulties and sessions with a child psychologist 
during the veteran's high school years.  The veteran also 
provided his own personal statements in which he describes 
his inservice experiences and resulting diagnoses at the time 
of discharge.  Nonetheless, although the documents provided 
by the veteran since the 1972 rating decision are new to the 
record, in the sense that those same documents previously 
were not part of the veteran's claims folder, they do not 
impart any actual material evidence that bears directly and 
substantially on his service connection claim.  
38 U.S.C.A. 5108; 38 C.F.R. § 3.156; Thompson v. Derwinski, 
1 Vet. App. 251, 253. 

Pursuant to VA law, the veteran must provide evidence that is 
both probative and determinative of the current issue, that 
is, entitlement to service connection for a personality 
disorder, in order to reopen a previously denied claim.  
38 C.F.R. § 3.156(a).  In this particular case, the veteran 
did not submit evidence that bears directly and substantially 
on his service connection claim.  Id.  Overall, this veteran 
has not provided evidence of any association between his 
inservice hospitalization for immature personality and post-
service disability that involves depression or dysthymic 
disorder.  

Therefore, upon a review of the veteran's claim in light of 
all the evidence of record, the Board concludes that "new 
and material" evidence has not been submitted.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  While some of the 
evidence submitted since the 1972 rating decision arguably, 
is new, to the extent that it was not of record previously, 
the Board concludes that it is neither relevant nor probative 
of the issue at hand.  That is, the evidence does not bear 
directly and substantially on whether the veteran's post-
service personality disorder is causally related to his 
period of service.  Accordingly, the evidence that the 
veteran submitted in an attempt to reopen his claim of 
service connection for a personality disorder is not new and 
material.  

Moreover, in addition to the fact that the veteran has not 
submitted new and material evidence so as to permit a 
reopening of his service connection claim, the Board wishes 
to emphasize that personality disorders and developmental 
defects as such are not considered diseases or injuries 
within the meaning of VA regulations and law.  38 C.F.R. 
§ 3.303(c) (1998).  Thus, there is no basis for a grant of 
service connection for the veteran's inservice diagnosis of 
inherent immature personality disorder.  


ORDER

Entitlement to service connection for depression or dysthymic 
disorder is denied.

New and material evidence sufficient to reopen the veteran's 
claim of entitlement to service connection for personality 
disorder has not been submitted.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

